Case 1:15-cv-03859-PKC-CLP Document 105 Filed 11/07/18 Page 1 of 2 PageID #: 580




                                     THE CITY OF NEW YORK
 ZACHARY W. CARTER                  LAW DEPARTMENT                                     NELSON R. LEESE
 Corporation Counsel                    100 CHURCH STREET                     Assistant Corporation Counsel
                                        NEW YORK, NY 10007                            Phone: (212) 356-4361
                                                                                        Fax: (212) 356-3509
                                                                                        nleese@law.nyc.gov


                                                             November 7, 2018

 BY ECF
 Honorable Cheryl L. Pollack
 United States Magistrate Judge
 United States District Court
 Eastern District of New York
 225 Cadman Plaza East
 Brooklyn, New York 11201

                Re:    Rodney Smith, et al. v. City of New York, et al.
                       15-CV-03859 (PKC) (CLP)

 Your Honor:

        I am an Assistant Corporation Counsel in the Office of Zachary W. Carter, Corporation
 Counsel of the City of New York, and one of the attorneys assigned to represent all of the
 individual defendants, except for Correction Officer Shane Sterling, (hereinafter “City
 Defendants”) in the above-referenced matter.

         On July 5, 2018, non-party City of New York (hereinafter “the City”) served Offers of
 Judgment pursuant to Federal Rule of Civil Procedure 68 on all twenty-two plaintiffs. On
 July 19, 2018, fourteen plaintiffs (hereinafter the “Accepting Plaintiffs”) accepted the City’s
 Rule 68 offers. (Docket No. 89). Among the Accepting Plaintiffs was Daquan Brown, who
 asserted specific claims of physical force against Correction Officer Shane Sterling. On
 September 10, 2018, the fourteen Accepting Plaintiffs filed a Motion for Attorney Fees. (Docket
 No. 95). On October 10, 2018, Your Honor extended the City Defendants’ time to respond to
 the Accepting Plaintiffs’ fee motion until today. (Docket Nos. 99 and 103).

        City Defendants now write to advise the Court that the parties have reached a settlement
 agreement in principle concerning the plaintiffs’ Motion for Attorney Fees on the fourteen
 Accepting Plaintiffs. Accordingly, no response is required from any of the defendants regarding
 the Accepting Plaintiffs’ fee motion. City Defendants will prepare settlement paperwork for
 execution by plaintiffs’ attorneys.

        City Defendants note that discovery is continuing as to the eight non-accepting plaintiffs.
Case 1:15-cv-03859-PKC-CLP Document 105 Filed 11/07/18 Page 2 of 2 PageID #: 581



       The City Defendants thank the Court for its time and consideration of this request.

                                                           Respectfully submitted,

                                                                  /s/
                                                           Nelson R. Leese
                                                           Assistant Corporation Counsel

 cc:   VIA ECF
       Robert Marinelli, Esq.
       Raoul Zaltzberg, Esq.
       Attorneys for Plaintiffs
       305 Broadway, 9th Floor
       New York, New York 10007

       Ethan Felder, Esq.
       Attorney for Co-defendant Sterling
       Koehler & Isaacs LLP
       61 Broadway, 25th Floor
       New York, New York 10006




                                              -2-
